DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response, filed 25 February 2022, to the restriction requirement, mailed 27 December 2021, has been received. Applicant has elected Group II claims 13 – 23 with traverse.  It is urged that the groups share a common category, namely, “the invention includes the special technical feature of rotating a capsule as well as dispensing a first amount of water through a capsule in a first angular position of the capsule and dispensing a second amount of water through the capsule in a second angular position of the capsule”.  This urging is not found convincing.
With respect to applicant’s urging that the shared technical feature also includes “dispensing a first amount of water through a capsule in a first angular position of the capsule and dispensing a second amount of water through the capsule in a second angular position of the capsule”, Unity of Invention is also subject to 37 CFR 1.475(a) which states: “Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding “special” technical each invention.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  If the shared technical feature is taught in the prior art then the technical feature is not a “special” technical feature or, as in this case, the three inventions can lack unity of invention directly "a priori", i.e., before considering the claims in relation to any prior art.  Since there is no recitation in the claims of either Group I or Group III that a first amount of water is dispensed through a capsule in a first angular position of the capsule and/or a second amount of water is dispensed through the capsule in a second angular position of the capsule this is not a technical feature that links the three inventions and therefore in this respect the three inventions lack unity of invention "a priori" and the claims are restrictable under 371 practice. 
Finally, it is noted in this regard that one would expect some elements/features/limitations to be common to two or more groups of claims in the same application, unless there are two or more totally disparate inventions disclosed, such as a car and a method of cooking food. Thus, if an application claimed a package comprising a tray, a lid and a food therein, and also claimed a method of sterilizing food in the same tray and lid using, say, radiation, the two inventions would be properly restrictable, since the food in the same tray could be used in a different method such as a cooking method, a warming method or just a storage method. 
Therefore, the restriction requirement is made Final. Claims 1 – 12 and 24 are withdrawn from further consideration as being drawn to non-elected inventions and an action on the merits of claims 13 – 23 follows below. 
Claim Objections
Claims 14, 19, and 20 are objected to because of the following informalities:  
Claims 14, 19, and 20, line 5, recite “by means of a water supply duct, and dispensing beverage”.  It would appear the claims should recite ‘by means of a water supply duct, and dispensing the beverage’.
Claim 19, line 7, “during the step of supplying water and dispensing beverage”.  It would appear the claim should recite ‘during the step of supplying water and dispensing the beverage’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: by means of a capsule in claim 13, and by means of a water supply duct in claims 14, 19, and 20.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 – 23 it is unclear if the “the capsule” recited in claims 13 – 23 is the same as the “a single serving capsule” recited in lines 1 and 2 of claim 13 or if this refers to some other capsule.
Regarding claims 13 – 18, it is unclear what is meant by the terms “first angular position” and “second angular position” recited in claims 13 – 16 and the terms “first position, and “second position” recited in claims 17 and 18.  This could refer to a tilting of the capsule from a horizontal position to a vertical position or a rotation of the capsule about a central axis for example.
Regarding claim 13, it is unknown how a beverage would be produced by means of the single serving capsule since no beverage ingredients have been claimed as being present in the single serving capsule, therefore the preamble does not appear to be consistent with the body of the claim.  Further, even if claim 13 recited there to be a beverage ingredient within said capsule it would appear that as a minimum a step of producing the beverage from the capsule or similar claim language would be required in order to actually produce said beverage since the term “through” can be seen to define only an opening and dispensing water into an opening does not necessarily require the water or a beverage produced therefrom to be dispensed from said capsule.
Regarding Claim 16, the claim recites the capsule is moved from a first position to a second position, so it’s not clear as to how such a movement can be integral with a brewing chamber which is to say it is unclear what is integral with a portion of the brewing chamber.

Regarding claims 17 and 18, it is unclear if “the first position” and “the second position” are the same as the “first angular position” and “the second angular position” recited in claim 13 or some other first and second position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo Faro et al. US 2015/0017288.
Regarding claim 13, Lo Faro discloses a method for producing a beverage by means of a single serving capsule (11) which method comprises the steps of dispensing a first amount of water (pre-wetting stream 202A) through the capsule in a first angular position of the capsule (an inclined position, fig. 2B) (five degrees above a plane parallel to the base) and dispensing a second amount of water (finishing stream 203B) through the capsule in a second angular position of the capsule (90 degrees above the plane parallel to the base) (paragraph [0063] – [0068]).
Regarding claims 14 and 16, Lo Faro discloses the capsule (11) would be inserted into a brewing chamber (compartment 108) (paragraph [0057]), the brewing chamber would be closed (the lid is closed completely) (paragraph [0058]), water would be supplied to the brewing and through the capsule by means of a water supply duct (mixing nozzle 202) (paragraph [0061]), the beverage would be dispensed from the brewing chamber through a beverage dispensing duct (107) (paragraph [0062]) and the capsule is rotated from the first angular position (an inclined position, fig. 2B) (five degrees above a plane parallel to the base) to the second angular position  (90 degrees above the plane parallel to the base) while the capsule is in the brewing chamber, which is to say that the capsule is rotating to the second angular position integral with at least a portion of the brewing chamber in which the capsule is housed (paragraph [0063] – [0068]).
Regarding claim 15 and 22, Lo Faro discloses the capsule would be rotated from the first angular position to the second angular position.  Since the brewing chamber does not change in angular position with respect to the capsule it is seen that the brewing chamber maintains a fixed angular position with respect to said capsule.  It is further noted that the claim does not limit with respect to what is the brewing chamber in a fixed position.
Regarding claim 17, Lo Faro discloses the capsule (11) is rotated from the first position to the second position while water is fed thereinto (fig. 2A – 2C).
Regarding claim 18, Lo Faro discloses the capsule is rotated from the first position to the second position while the supply of water thereinto is interrupted (the beverage dispenser may pause for a period of time) (paragraph [0064]).
Claim 19 is rejected for the same reasons given above in the rejection of claim 14 over Faro.  Further regarding claim 19, Lo Faro discloses any interruption of the water supply would be optional making it clear that during the step of supplying water and dispensing the beverage, the capsule would be rotated with respect to the water supply (paragraph [0071] and fig. 2A – 2C).
Claim 20 is rejected for the same reasons given above in the rejection of claim 14.  Further regarding claim 20, Lo Faro discloses the supply of water would be interrupted (540, pause for a period of time), the capsule would be rotated (550, start rotating the capsule) with respect to the water supply duct (fig. 2A – 2C), and the supply of water and beverage dispensing would be resumed (paragraph [0071] and fig. 5).
Regarding claim 21, Lo Faro discloses the brewing chamber is at least partially opened to carry out the rotation of the capsule as clearly seen in figure 2B where the brewing chamber is closed (see reference sign 205) and figure 2C (again see reference sign 205) where the brewing chamber is unequivocally at least partially open.
Regarding claim 23, Lo Faro discloses the capsule and at least a portion of the brewing chamber would be rotated integrally (fig. 2A – 2C).
Claims 13 – 17, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakim et al. US 2010/0178392.
Regarding claim 13, Yoakim discloses a method for producing a beverage by means of a single serving capsule (1) which method comprises the steps dispensing a first amount of water (water fills the capsule) through the capsule in a first angular position of the capsule (before starting the centrifugal operation).  The capsule is then rotated and water is dispensed into said capsule which is seen as dispensing a second amount of water through the capsule in a second angular position of the capsule (rotating the capsule around the central axis) (paragraph [0086] – [0087]).
Regarding claims 14 and 16, Yoakim discloses the capsule (1) would be inserted into a brewing chamber (brewing module 24, sub assembly 30), the brewing chamber would be closed (subassembly 29) (paragraph [0077] and fig. 7 and 9), water would be supplied to the brewing and through the capsule by means of a water supply duct (water inlet 35) (paragraph [0079]), the beverage would be dispensed from the brewing chamber through a beverage dispensing duct (liquid duct 32) (paragraph [0077]) and the capsule is rotated from the first angular position (before starting the centrifugal operation) to the second angular position (driven in rotation) while the capsule is in and integral to the brewing chamber (paragraph [0086] – [0087]).
Regarding claims 15 and 22, Yoakim discloses the capsule is rotated from the first angular position (before starting the centrifugal operation) to the second angular position (driven in rotation) (paragraph [0086] – [0087]) inside the brewing chamber, (brewing module 24) which brewing chamber would be maintained in a fixed angular position (paragraph [0077] and fig. 7 and 8).
Regarding claim 17, Yoakim discloses the capsule (1) is rotated from the first position to the second position while water is fed thereinto (the start of the centrifugal operation can be carried out after . . . water injection operation starts) (paragraph [0086]).
Claim 19 is rejected for the same reasons given above in the rejection of claim 14 over Yoakim.  Further regarding claim 19, Yoakim discloses the capsule would be rotated with respect to the water supply (water injector 45 which is fixed relative to axis) (paragraph [0081]).
Regarding claim 23, Yoakim discloses the capsule and at least a portion of the brewing chamber (rotating drum 34) would be rotated integrally (paragraph [0077])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0178392 in view of Lo Faro et al. US 2015/0017288.
Regarding claims 18 and 20, Yoakim discloses the capsule is rotated from the first position to the second position.  Yoakim differs from claims 18 and 20, if at all, in the capsule being rotated from the first position to the second position with respect to the water supply duct, while the supply of water thereinto is interrupted, and then resuming the supply of water and beverage dispensing.
Lo Faro discloses a method for producing a beverage by means of a single serving capsule (11) which method comprises the steps of dispensing a first amount of water (pre-wetting stream 202A) through the capsule in a first angular position of the capsule (an inclined position, fig. 2B) (five degrees above a plane parallel to the base) 
Further regarding claim 20, Yoakim in view of Lo Faro discloses the supply of water would be interrupted (540, pause for a period of time), the capsule would be rotated (550, start rotating the capsule) with respect to the water supply duct (fig. 2A – 2C), and the supply of water and beverage dispensing would be resumed (paragraph [0071] and fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        09 March 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792